DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 12/01/2020.
Claims 1 and 4-5 have been amended.
Claims 1-17 and 19-20 are pending.
Claims 1-17 and 19-20 are rejected.


Response to Amendment
In the Remarks filed 12/01/2020, Applicant has amended:
The language of claim 1 to resolve the antecedent basis issue regarding the recitation of “a second memory”. Additionally, the recitation of truncation has been removed to clarify the limitations to be in response to requested file deletion specifically. The language of claims 4 and 5 are also amended to clearly indicate the scenario during which file truncation is requested and a respective response to the truncation. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejections made in the Office action dated 09/01/2020.

Response to Arguments
In Remarks filed on 12/01/2020, Applicant substantially argues:
The applied references fail to disclose the limitation of claim 1, and similarly recited in claims 8 and 14, as the cited portions of the references are not specifically noted in the Office action as disclosing the respective components and associated functions as claimed. In particular, Applicant argues that the DVs, data volumes, as disclosed in the Kazar reference “are not active entities and do not actually perform deletions of a file, and thus data volumes cannot perform the action of ‘deleting, in the background’”. Applicant does acknowledge that VSM 370 “is an active entity and could perform the action of deleting.” Applicant’s arguments filed have been fully considered but are not found to be persuasive. As is previously presented in the rejection of claim 1 and acknowledged by the Applicant, the VSM 370 component of Kazar is interpreted as the “authority owning an inode of a file” which subsequently determines the authorities owning data portions to be deleted, as recited in claim 1. These authorities are identified in Kazar as the data volumes in which the pertinent files are stored. Applicant indicates that the data volumes (DVs) in Kazar are not active entities and therefore cannot perform the deleting action. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “active entity”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, it is disclosed in the originally filed Specification in Paragraph [0030] “For purposes of discussion, the unit of distribution is an entity, and an entity can be a file, a directory or a segment. That is, entities are units of data or metadata stored by a storage system. Entities are grouped into sets called authorities. Each authority has an authority owner, which is a storage node that has the exclusive right to update the entities in the authority. In other words, a storage node contains the authority, and that the authority, in turn, contains entities.” Denoted herein, an authority is a group of entities, otherwise acknowledged to be units of data. Therefore, according to the description as provided, the data volumes as disclosed by Kazar meet the broadest reasonable interpretation of authorities as claimed as they are grouped units of data when Kazar refers to DVs 1410 and 1415 in Column 17. The claim is noted to refer only to authorities and does not recite any language that may correspond to an “authority owner” or “entity”. The Examiner also notes the Specification it is not See MPEP 2111.01(II). 
The applied references fail to disclose the limitations of dependent claims 2-7, 9-13, 15-17, and 19-20 by virtue of dependency on independent claims 1, 8, and 14. Applicant’s arguments filed have been fully considered but are not found to be persuasive for the reasons indicated above. The Examiner notes the current rejections are revised in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated December 1, 2020.


Claim Objections
Claims 1, 4, 8, and 14 objected to because of the following informalities: 
Claim 1, line 12 recites “deleting, in background by the authorities” which should be corrected to “deleting, in the background by the authorities”. Claims 8 and 14
Claim 4, line 7 recites “determining which authorities on the data portions to be truncated” which should be corrected to “determining which authorities own the data portions to be truncated”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazar et al. (US 7,962,689) in view of Kesavan et al. (US 2017/0344282) and further in view of Barber et al. (US 9,002,805).

Regarding claim 1, Kazar discloses, in the italicized portions, a method, comprising: determining, by an authority owning an inode of a file, which authorities own data portions to be deleted, responsive to a request for file deletion, wherein ownership of the inode is assigned prior to writing the file ([Col. 19 ln. 57-64] FIG. 18 is a flowchart detailing the steps of a procedure 1800 for deleting a file in accordance with an embodiment of the present invention. The procedure 1800 begins in step 1805 and continues to step 1810 where an N-blade receives a client request to delete a file. In step 1815, the N-blade re-directs the request as a delete file procedure call to the VSM 370 of the appropriate D-blade serving the MDV 1405 of SVS 1400, as described herein. [Col. 18 ln. 18-42] According to yet another aspect of the invention, a Locate( ) function 375 is provided that enables the VSM 370 and other modules (such as those of N-blade 310) to locate a D-blade 350 and its associated volume of a SVS 1400 in order to service an access request to a file. The Locate( ) function takes as arguments, at least (i) a SVS ID 1505, (ii) an offset within the file, (iii) the inode number for the file and (iv) a set of striping rules 1530, and returns the volume 910 on which that offset begins within the SVS 1400. For example, assume a data access request directed to a file is issued by a client 180 and received at the N-blade 310 of a node 200, where it is parsed through the multi-protocol engine 325 to the appropriate protocol server of N-blade 310. To determine the location of a D-blade 350 to which to transmit a CF message 400, the N-blade 310 may first retrieve a SVS entry 1500 to acquire the striping rules 1530 (and list of volumes 1520) associated with the SVS. The N-blade 310 then executes the Locate( ) function 375 to identify the appropriate volume to which to direct an operation. Thereafter, the N-Blade may retrieve the appropriate VLDB volume entry 1200 to identify the aggregate containing the volume and the appropriate VLDB aggregate entry 1300 to ultimately identify the appropriate D-blade 350. The protocol server of N-blade 310 then transmits the CF message 400 to the D-blade 350.); recording, by the authority owning the inode, the requested file deletion in a first memory, and providing an acknowledgement to the request for file deletion in response to the recording ([Col. 19 ln. 64 – Col. 20 ln. 3] In step 1825, the VSM passes a corresponding delete request to the file system 360 via, e.g., a conventional IPC mechanism such as issuing a procedure call or passing a message. In step 1830, the file system performs three atomic operations: (i) removes the file from the directory, (ii) deletes the mode for the file, and (iii) writes an intent log record.); transferring the recorded file deletion from the first memory to a second memory to enable the authorities that own the data portions to be deleted to generate batch data deletions as a background process, the second memory comprising persistent memory to persist the recorded file deletion or truncation ([Col. 20 ln. 3-5] An intent log record, which may be written to local storage 230, persistently records the intent to perform a file deletion. [Col. 20 ln. 9-12] The file system then alerts the VSM 370 that it has reached this particular state (step 1835) via, e.g., the IPC mechanism. In response, the VSM 370 of the MDV records a persistent marker that denotes file deletion is pending.); and deleting, in background by the authorities that own the data portions to be deleted, the data portions in one of the second memory or the first memory, wherein the deleting is performed responsive to the transferring and based on the batch data deletions ([Col. 20 ln. 12-21] At this point, the delete request is transactionally committed, with responsibility for deletion of the file being delegated to the VSM 370. In step 1840, the VSM sends requests to all DVs in the SVS to free the storage associated with the mode. Illustratively, the VSM 370 sends these requests as CF messages 400 in cooperation with the CF interface modules 340 of the D-blades serving the DVs of the SVS 1400. Then, in step 1842, the VSM waits until all of the DVs have acknowledged completion of the request.). It is established that the inode contains management data for stored information, such as metadata, and will be herein referred to as metadata. The node to manage that metadata, as pointed to by the directory entry, is determined when the object is created, thus prior to writing the file. As the claim recites transferring the recorded file deletion from the first memory to a second memory, it is not explicitly identified as to the location of these memories. Therefore, Kazar does disclose deleting data portions based on the transferring as noted in Figure 18, Step 1835 wherein the delete request is sent to the VSM via the IPC mechanism. Kazar does not explicitly indicate returning an acknowledgment in response to the recording; however, Kazar does note removing file data from the directory as depicted in Figure 18, Step 1830. Regarding the acknowledgement, Kesavan discloses “[0026] Additionally, the NVRAM 28 allows some storage operations (e.g., write and delete requests) received from the client devices 14(1)-14(n) to be acknowledged before being committed to the data storage devices 18(1)-18(n) asynchronously.” Herein it is noted by Kesavan that delete requests may be acknowledged back to the client before committing the delete operations. This is similar in manner to Kazar wherein the file is removed from the directory thereby effectively setting the file to appear to be deleted before committing the operation. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send the acknowledgement as disclosed by Kesavan before performing the deletion operation due to the system time potentially required to perform the deletion operation (Kesavan [0017]). Kazar and Kesavan do not explicitly disclose generating batch data deletions to be performed as background processes and performing the deletions, however it is rendered obvious by Barber that this form of memory maintenance may be performed in the background as required by the system for better overall operational efficiency of simultaneous accesses ([Col. 4 ln. 41-62] Accordingly, in such embodiments, the service components and methodologies used for scheduled deletions may be designed with a goal of minimizing the impact of the scheduled deletions (which may be considered "background" activity) on the responsiveness of "foreground" client requests…  Thus, the service may have to balance the goals of providing efficient and highly responsive support for client I/O requests, and at the same time, promptly deleting objects when the applicable deletion criteria are met. In at least some embodiments, scheduled deletions may be implemented in batches or iterations as described below in further detail--e.g., components of the storage service may be configured to periodically discover which objects are eligible for deletion, schedule asynchronous deletion jobs or tasks for batches or groups of objects, assign resources for executing the deletion operations, and then sleep or remain dormant until the next iteration of scheduled deletes is to be performed.). As disclosed by Barber, it would be obvious to one of ordinary skill in the art to perform the propagated deletion operations to manage workload distribution in the system (Barber [Col. 5 ln. 1-10]). Kazar, Kesavan and Barber are analogous art because they are from the same field of endeavor of distributed storage management.
Regarding claim 8, Kazar discloses, in the italicized portions, a tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising: receiving a request for deletion or truncation of a file ([Col. 19 ln. 57-64] and [Col. 18 ln. 18-42]); writing a record to a first memory indicating the requested deletion of the file and providing an acknowledgement to the request for file deletion in response to the writing, the writing executed in foreground by an authority owning an inode of the file, wherein ownership of the inode is assigned prior to writing the file ([Col. 19 ln. 64 – Col. 20 ln. 3]); transferring the recorded file deletion or truncation from the first memory to a second memory to enable the authorities that own the data portions to be deleted to generate batch data deletions as a background process, the second memory comprising persistent memory to persist the recorded file deletion or truncation ([Col. 20 ln. 3-5] and [Col. 20 ln. 9-12]); and deleting data portions of the file in one of the second memory or the first memory, in background, by a plurality of authorities each owning one or more of the data portions, wherein the deleting is performed responsive to the transferring ([Col. 20 ln. 12-21]) and based on the batch data deletions. Kazar does not explicitly indicate returning an acknowledgment in response to the recording; however, Kazar does note removing file data from the directory as depicted in Figure 18, Step 1830. Regarding the acknowledgement, Kesavan discloses in Paragraph [0026] that acknowledgement [Col. 4 ln. 41-62]. As similarly identified in the rejection of claim 1, it is indicated that updates are processed prior to the deletion operations. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 14, Kazar discloses, in the italicized portions, a storage system, comprising: a first memory, distributed in the storage system and having RAM (random-access memory) configurable to hold metadata ([Col. 3 ln. 4-8] Here, stripes of content (data) of a data container are allocated to each volume of the SVS in a manner that balances data across the volumes of the SVS. In addition, various volumes of the SVS are configured to store ("cache") meta-data associated with the container.); a second memory, distributed in the storage system and having solid-state storage memory, configurable to hold data and metadata ([Col. 19 ln. 7-13] Specifically, a plurality of SVS operations is provided that enables transactional performance in the cluster using persistent storage and/or systematic accesses to the data/meta-data stored on the SVS volumes. As described herein, the file system and VSM of each D-blade cooperate to service a volume of the SVS by transactionally processing these SVS operations.); a plurality of processors, configured to record in the first memory, by an authority that owns an inode of a file, deletion of the file, responsive to a request for the deletion of the file and providing an acknowledgement to the request for file deletion in response to the recording, wherein ownership of the inode is assigned prior to writing the file; the plurality of processors further configurable to record in the first memory, by an authority that owns an inode of a further file, truncation of the further file, responsive to a request for the truncation of the further file ([Col. 19 ln. 64 – Col. 20 ln. 3]); the plurality of processors further configurable to transfer the recorded file deletion or truncation from the first memory to the second memory to enable the authorities that own the data portions to be deleted to generate batch data deletions as a background process, wherein the second memory persists the recorded file deletion or truncation ([Col. 20 ln. 3-5] and [Col. 20 ln. 9-12]); and the plurality of processors further configurable to have a plurality of authorities, each authority of the plurality of authorities owns a data portion to be deleted, the plurality of processors further configured to delete the data portions in the second memory, in background, resulting from the request for the deletion of the file and the request for the truncation of the further file, wherein the deleting is performed responsive to the transferring ([Col. 20 ln. 12-21]) and based on the batch data deletions. Kazar does not directly refer to truncation but one of ordinary skill in the art would recognize that truncation may be performed as it is presented that “[t]he SVS operations include, among others, create file, delete file, retrieve attributes of file, write/modify attributes of file, read/write file and inode operations. ([Col. 19 ln. 13-16])” Kazar does not explicitly indicate returning an acknowledgment in response to the recording; however, Kazar does note removing file data from the directory as depicted in Figure 18, Step 1830. Regarding the acknowledgement, Kesavan discloses in Paragraph [0026] that acknowledgement may be sent to the client before the delete is committed. Kazar and Kesavan do not explicitly address the operations occurring in either the foreground or background; however, as previously noted, Barber renders obvious that batch deletions may be performed in the background while other accesses occur in the foreground, including performing requests for deletion, as noted in [Col. 4 ln. 41-62]. Claim 14 is rejected on a similar basis as claim 1.

Claims 2-5, 7, 9-10, 13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazar in view of Kesavan and further in view of Barber and still in further view of Vincent et al. (US 2015/0278243).

Regarding claim 2, Kazar refers to using IPC messaging for communicating between blades as referred to in Figure 18 and corresponding disclosure; however Kazar, Kesavan and Barber do not explicitly disclose the method of claim 1, further comprising: sending messages regarding the data portions to be deleted from the authority owning the inode to the authorities that own the data portions to be deleted, wherein the authority owning the inode is identified through a hash algorithm applied to the inode. Regarding these limitations, Vincent discloses ([0221] The particular metadata node 3922A that is chosen to manage a given object's directory entry may be selected using different techniques in different embodiments, such as by hashing the name of the object at the time the object is created [0244] FIG. 45 illustrates an example of a hash-directed acyclic graph (HDAG) that may be used for file store namespace management, according to at least some embodiments. An HDAG for a directory may include at least two types of nodes in the depicted embodiment: entry list (EL) nodes (each of which comprise a list of directory entries similar to the DFS-DirectoryEntry structures shown in FIG. 39, with pointers to respective DFS-Inodes that contain other attribute values for the corresponding objects), and node identifier array (NIArray) nodes (each of which comprise an array of pointers to a set of child nodes). The type of a node may be indicated in a header field, such as header field 4504A or 4520A. [0245] A selected strong hash function may be applied to each of the entry names (e.g., file names or subdirectory names) to produce a hash value of a desired size, and portions of the bit-sequence representation of the hash value for a given entry may be used to map the entry to a new child node. Several types of split operations (described in detail below) may be implemented in various embodiments on non-root nodes as they fill up, using a similar hash-based distribution of entries among newly-created child nodes. In response to lookup requests, the same hash function may also be used to search for entries for specified object names, e.g., using successive subsequences of the bit sequence representation of the hash value as indexes to navigate respective levels of the HDAG until a node with the targeted entry is found.). Herein it is obvious to one of ordinary skill in the art that the nodes would communicate to one another to pass information as required to service operation requests and status updates. The teachings of Vincent may be combined with the teachings of Kazar, Kesavan and Barber in order to provide the system with the feature for locating targeted files for modification purposes through the use of hash algorithms in order to parse a multitude of files. Kazar, Kesavan, Barber and Vincent are analogous art because they are from the same field of endeavor of managing distributed storage.
Regarding claim 15, Vincent further discloses the storage system of claim 14, further comprising: the plurality of processors further configurable to have the authority that owns the inode of the file send messages, in the background, to the authorities that own the data portions to be deleted resulting from the request for the deletion of the file, wherein the authority owning the inode is identified through a hash algorithm applied to the inode ([0221] and [0244-245]). As previously indicated, it would be obvious to one of ordinary skill in the art to use hash algorithms for locating targeted files as the number of files increases.
Regarding claim 3, Vincent further discloses the method of claim 1, wherein the determining is performed in the background and the recording is performed in foreground, for file deletion, and further comprising: recording a record of cleanup tasks in the first memory ([0154] Accordingly, in order to free up the memory and/or storage devoted to state information for older transactions, at some point after a given transaction is committed or aborted, the coordinator node 1632K may transmit Tx-cleanup messages 1871, 1872 and 1873 to the nodes of the chain 1804 in the embodiment depicted in FIG. 18. The Tx-cleanup messages may indicate identifiers of the transactions whose state records should be deleted from the storage nodes. Accordingly, in at least some embodiments, the storage nodes may remove the specified transaction state records upon receiving a Tx-cleanup message.). It is noted that the metadata is updated according to the current state of the storage. The cleanup messages contain information regarding the cleanup tasks. Operations performed by Kazar may be in the foreground of the system; this is also supported by Barber. Other operations as necessary may be in the background as would be obvious to one of ordinary skill in the art for access concurrency as depicted by Barber.
Regarding claim 4, Vincent further discloses the method of claim 1, wherein determining which authorities own data portions to be truncated and recording a requested file truncation are performed in foreground, for file truncation, and further comprising: acknowledging the determining which authorities own the data portions to be truncated, from the authorities that own the data portions to be truncated, wherein the recording the requested file truncation is responsive to the authority owning the inode receiving the acknowledging the determining which authorities on the data portions to be truncated ([0278] The metadata node 5522 may transmit a response 5560 to the session initialization request 5553. The response 5560 may include the session identifier 5563, which may be cached at the access node 5512 at cache 5578 and provided to the requesting client 5502 in the depicted embodiment. In some embodiments, the file system's session establishment protocol may require one or more addition interactions, e.g., a confirmation request message comprising the session identifier may be sent to the storage service by the client 5502 and the client may then receive a response confirming the validity of the session identifier. Subsequent requests from the client, such as file opens, closes, lock requests and the like may be required to include the session identifier 5563 in at least some embodiments. And [0085] The metadata subsystem may also ensure sequential consistency across operations that may involve multiple metadata elements, such as renames, deletes, truncates and appends, e.g., using the distributed transaction techniques described below.). Herein it is noted that the system receives and sends confirmation messages between operational steps which is found analogous to the acknowledging step as claimed. Operations may be in the foreground or background as would be obvious to one of ordinary skill in the art. It is additionally noted that the process may be applicable to any operations including multiple metadata elements such as truncation.
Regarding claim 5, Kazar and Vincent further disclose the method of claim 1, wherein determining which authorities own data portions to be truncated and recording a request file truncation are performed in foreground, for file truncation, and further comprising: recording, by each of the authorities that own the data portions to be truncated, a truncation record in the first memory (Vincent [0154] and [0085]), the first memory storing latency-sensitive data (Kazar Figure 18 and corresponding disclosure and Vincent [0080]). As noted herein, Kazar locates the N-blade which maintains the MDV of the file set and performs the operations locally before transferring further requests to other blades. In this manner, and as described by Vincent, performing the operations on the local node allows the system to avoid having to spend time broadcasting all operations to all blades and therefore is mindful of timely response. The 
Regarding claim 7, Vincent further discloses the method of claim 1, wherein the deleting comprises: collecting data portions to be deleted; and deleting the collected data portions data portions as batches of data portions ([0140] However, for some types of operations of a distributed file storage service (such as deletions, renames and the like), multiple pages of metadata and/or data may have to be modified atomically--that is, either all the changes to all the pages involved have to be committed, or all the changes have to be rejected. A higher-level optimistic consistency enforcement mechanism involving distributed transactions may be employed for this purpose in at least some embodiments. To implement a distributed transaction in such an embodiment, a coordinator node (e.g., one of the metadata and/or storage nodes involved) may be selected.). As disclosed, the atomic operation allows for mass handling of data to perform as a collective operation. Kazar additionally refers to performing atomic operations for batches of data.
Regarding claim 9, Vincent further discloses the computer-readable media of claim 8, wherein the method further comprises: sending messages from the authority owning the inode to the plurality of authorities in the background, responsive to the request being for the deletion of the file; and acknowledging the deletion of the file to a client by the authority owning the inode in the foreground, responsive to the writing the record to the first memory, wherein the authority owning the inode is identified through a hash algorithm applied to the inode (Vincent [0221], [0244-0245] and [0278]). Claim 9 is rejected on a similar basis as claims 2 and 4.
Regarding claim 10, Vincent further discloses the computer-readable media of claim 8, wherein the method further comprises: sending messages from the authority owning the inode to the plurality of authorities in the foreground, responsive to the request being for the truncation of the file; and receiving replies from the plurality of authorities in the foreground, wherein the writing the record to the first memory is indicating the truncation of the file and is responsive to the receiving the replies; and acknowledging the truncation of the file to a client, by the authority owning the inode, in the foreground, responsive to the writing the record to the first memory ([0221-0222], [0244-0245] and [0278]).
Regarding claim 13, Vincent further discloses the computer-readable media of claim 8, wherein the method further comprises: writing a cleanup record to the first memory, in the foreground, by the authority owning the inode of the file, responsive to the request being for the deletion of the file ([0154]); and acknowledging the deletion of the file to a client, by the authority owning the inode, in the foreground, responsive to the writing the record to the first memory and the writing the cleanup record to the first memory ([0278]). Claim 13 is rejected on a similar basis as claims 3 and 4.
Regarding claim 16, Vincent further discloses the storage system of claim 14, further comprising: the plurality of processors further configurable to have the authority that owns the inode of the further file send messages, in foreground, to the authorities that own the data portions to be deleted resulting from the request for the truncation of the further file ([0121-0123]), wherein to record in the first memory truncation of the further file is responsive to replies from the authorities that own the data portions to be deleted for the truncation of the further file ([0080]).
Regarding claim 19, Vincent further discloses the storage system of claim 14, wherein to have the plurality of authorities delete the data portions in the second memory comprises: the plurality of processors further configurable to have the plurality of authorities perform background cleanup work in batches ([0140]). Claim 19 is rejected on a similar basis as claim 7.
Regarding claim 20, Vincent further discloses the storage system of claim 14, wherein to have the plurality of authorities delete the data portions in the second memory resulting from the request for the truncation of the further file comprises: the plurality of processors further configurable to have each of the plurality of authorities that owns a data portion to be deleted for the truncation of the further file, write a truncation record to the first memory and reply back to the authority that owns the inode of the further file, in foreground ([0278]). Claim 20 is rejected on a similar basis as claim 4.

s 6, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kazar in view of Kesavan and in further view of Barber and still in further view of Vincent and still in further view of Agarwala et al. (US 9,378,067).

Regarding claim 6, Kazar, Kesavan, Barber and Vincent do not explicitly disclose the method of claim 1, further comprising: triggering garbage collection, based on the transferring. However, regarding this limitation, Agarwala discloses “[Col. 6 ln. 16-25] In one embodiment, the Garbage Collection Layer 222 is responsible for reclaiming dead space that result due to entities getting deleted or updated. This layer efficiently determines the storage blocks that are not used (or referenced) and makes them available for new data to be written. In one embodiment, the Storage Management Layer 224 provides a framework to configure, monitor, analyze and report on the operation of the overall StorFS cluster storage system as well as individual logical and physical entities in the cluster.” The garbage collection process occurs after record transference as interpreted in the claim by the recitation of "based on the transferring." It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazar, Kesavan, Barber and Vincent with Agarwala in order to clear and maintain data not currently in use after deletion operations to service future data allocations more efficiently. Kazar, Kesavan, Barber, Vincent, and Agarwala are analogous art because they are from the same field of endeavor of distributed storage management.
Regarding claim 11, Kazar, Kesavan, Barber and Vincent do not explicitly disclose the computer-readable media of claim 8, wherein the method further comprises: performing garbage collection in the second memory, triggered by the transferring. However, Agarwala discloses “[Col. 6 ln. 16-25].” Claim 11 is rejected on a similar basis as claim 6.
Regarding claim 12, Vincent and Agarwala further disclose the computer-readable media of claim 8, wherein the method further comprises: writing a truncation record to the first memory, by each of the plurality of authorities owning one or more of the data portions, the truncation record acting as an instruction to clear data in a specified range of addresses, responsive to the request being for the truncation of the file (Vincent [0121-0123]); transferring the truncation record, for each of the plurality of authorities owning one or more of the data portions, from the first memory to the second memory (Vincent [0154]); and performing garbage collection in the second memory, triggered by the transferring (Agarwala [Col. 6 ln. 16-25]). Claim 12 is rejected on a similar basis as claims 5 and 6.
Regarding claim 17, Kazar, Kesavan, Barber and Vincent do not explicitly discloses the storage system of claim 14, further comprising: the plurality of processors further configured to trigger garbage collection in the second memory responsive to the transferring. However, Agarwala discloses “[Col. 6 ln. 16-25].” Claim 17 is rejected on a similar basis as claim 6.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135